DETAILED ACTION
This Office Action is in response to the Amendment filed on 04/21/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the instant Amendment, filed on 04/21/2022, claims 1, 4, and 8 have been amended. 
Claims 1-16 have been examined and are pending; claims 1, 4, and 8 are independent.  This Action is made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/19/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments/Remarks
Applicant’s arguments with respect to prior-art rejections to claims 1-16, filed on 04/21/2022, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection, where a new ground of rejection is applied with new art that is necessitated based on the amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to independent claim 1, the claim is amended with a new limitation that recites, “, wherein the login information is not forwarded to an authentication device for login authentication.” This added limitation is not is not supported by the original disclosure. The Examiner is unable to find any drawing or any reference in the specification that would convey that the limitation “travel credential does not include the image of the individual.” situation clearly renders the subject matter of claims 1, 10 and 13 indefinite under 35 U.S.C. 112(b). 
In addition, the amended limitation, “login information is not forwarded to an authentication device” are negative limitations. MPEP, clearly recite “, the court observed that the limitation "R is an alkenyl radical other than 2-butenyl and 2,4-pentadienyl" was a negative limitation that rendered the claim indefinite because it was an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953)” See MPEP, 2173.05(i) (emphasis added).
As to the independent claims 4 and 8, the claims is rejected for the same reason set forth for claim 1.
As to the dependent claims 2-3, 5-7, 9-16, the claims are dependent on claim 1, 4 or 8, and therefore inherit 35 U.S.C. 112(b) issues of their parent claim.
For examination purpose, the examiner interprets that the claim meant to cover a scope where the “login authentication” is not performed by the “authentication device,” but other entity.
Claim may be amended positively (a) the entity that performs the authentication process and (b) the mechanism/algorithm that is applied to perform the authentication, to overcome the rejection and clarifying the subject matter of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Finch et al (“Finch,” US 2018/0268165, published on 09/20/2018), in view of OH (“Oh,” CN 2014/0143287, published on 05/22/2014.
As to claim 1, Finch teaches a method of Portal authentication, the method being applied to a Portal server (Finch: pars 004, 0010-0012; Fig 1-3, system and process [i.e. method] for an efficient and secure interface for transferring protected electronic information using as a full log in page for permitting access to protected electronic information) and comprising:
in response to an authentication request from a user terminal (Finch: pars 004, 0010-0012; Fig 1-3, the system receives a request from a user device[i.e. user terminal]), sending an authentication webpage to the user terminal (Finch: pars 004, 0010-0012; Fig 1-3, based on the access request from a user device, the system generates a generate a unique access link (uniform resource locator, or URL) [i.e. authentication webpage] for that user. Then send the link to the user over communication link),
authenticating login information returned by the user terminal through the authentication webpage (Finch: pars 004-006, 0010-0012; Fig 1-3, when the user follows the link with a web browser, the system prompts the user to enter an additional piece of personal information [i.e. login information] that is not known to the general public, such as username and password or other information, to gain access to a “login” state), wherein the login information is not forwarded to an authentication device for login authentication  ;  and
in response to successful authentication with respect to the login information, sending online information corresponding to the user terminal [ ] updates an online state of the user terminal (Finch: pars 004, 0010-0012; Fig 1-3, when following the unique link with a web browser the user, at a “no login” state,” enters an additional piece of personal information, [i.e. login information] the information is verified, and the user gains access to a “login” state from the user device [i.e. updating online state]).
Finch does not explicitly teach wherein the login information is not forwarded to an authentication device for login authentication; sending to an authentication device, such that the authentication device updates the online state.
However, in an analogous art, Oh teaches wherein the login information is not forwarded to an authentication device for login authentication (OH pars 0008, 0012, 0022, one of the site servers authenticate a requesting user using the authentication information [i.e. the authentication is performed by the site server not the by the authentication server]); sending to an authentication device, such that the authentication device updates the online state (Oh pars 0008, 0012, 0022, transmitting a user authentication signal, from the site server to the service providing server, indicating whether user authentication was successful,)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of OH with the method/system of Finch for the benefit of providing a user with a means for using a separate authentication server [i.e. a site server], and or getting the authentication result [signal] from the site server to the authentication device [i.e. service provider] for processing the access request received from through the user terminal (Oh pars 0008, 0012, 0022). 
As to claim 4, Finch teaches a method of Portal authentication, the method being applied to [ ] server (Finch: pars 004, 0010-0012; Fig 1-3, system and process [i.e. method] for an efficient and secure interface for transferring protected electronic information using as a full log in page for permitting access to protected electronic information) comprising:
receiving a Hyper Text Transfer Protocol (HTTP) request from a user terminal (Finch: pars 004, 0010-0012; Fig 1-3, the system receives a request from a user device [i.e. user terminal]);
in response to determining that the user terminal is not online, returning an address of an authentication webpage to the user terminal, such that the user terminal sends user login information to a Portal server by accessing the address (Finch: pars 004, 0010-0012; Fig 1-3, based on the access request from a user device, the system generates a generate a unique access link (uniform resource locator, or URL) [i.e. authentication webpage] for that user. Then send the link to the user over communication link); and
upon receiving, from the Portal server, online information indicating that the user login information is authenticated by the Portal server, marking the user terminal as online (Finch: pars 004, 0010-0012; Fig 1-3, when following the unique link with a web browser the user, at a “no login” state,” enters an additional piece of personal information, [i.e. login information] the information is verified, and the user gains access to a “login” state from the user device [i.e. marking online]).
Finch does not explicitly teach wherein the login information is not forwarded to an authentication device for login authentication; sending to an authentication device.
However, in an analogous art, Oh teaches wherein the login information is not forwarded to an authentication device for login authentication (Oh pars 0008, 0012, 0022, one of the site servers authenticate a requesting user using the authentication information [i.e. the authentication is performed by the site server not the by the authentication server]); sending to an authentication device (Oh pars 0008, 0012, 0022, transmitting a user authentication signal, from the site server to the service providing server, indicating whether user authentication was successful,)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of OH with the method/system of Finch for the benefit of providing a user with a means for using a separate authentication server [i.e. a site server], and or getting the authentication result [signal] from the site server to the authentication device [i.e. service provider] for processing the access request received from through the user terminal (Oh pars 0008, 0012, 0022). 
As to claim 8, Finch teaches a Portal server, comprising: a processor; and a memory for storing instructions that are executable by the processor to perform operations server (Finch: pars 004, 0010-0012; Fig 1-3, system and process [i.e. method] for an efficient and secure interface for transferring protected electronic information using as a full log in page for permitting access to protected electronic information) comprising:
in response to an authentication request from a user terminal (Finch: pars 004, 0010-0012; Fig 1-3, the system receives a request from a user device[i.e. user terminal]), sending an authentication webpage to the user terminal (Finch: pars 004, 0010-0012; Fig 1-3, based on the access request from a user device, the system generates a generate a unique access link (uniform resource locator, or URL) [i.e. authentication webpage] for that user. Then send the link to the user over communication link), 
authenticating login information returned by the user terminal through the authentication webpage (Finch: pars 004-006, 0010-0012; Fig 1-3, when the user follows the link with a web browser, the system prompts the user to enter an additional piece of personal information [i.e. login information] that is not known to the general public, such as username and password or other information, to gain access to a “login” state); and 
in response to successful authentication with respect to the login information, sending online information corresponding to the user terminal [ ], updates an online state of the user terminal (Finch: pars 004, 0010-0012; Fig 1-3, when following the unique link with a web browser the user, at a “no login” state,” enters an additional piece of personal information, [i.e. login information] the information is verified, and the user gains access to a “login” state from the user device [i.e. updating online state]).
Finch does not explicitly teach wherein the login information is not forwarded to an authentication device for login authentication; sending to an authentication device, such that the authentication device updates the online state.
However, in an analogous art, OH teaches wherein the login information is not forwarded to an authentication device for login authentication (Oh pars 0008, 0012, 0022, one of the site servers authenticate a requesting user using the authentication information [i.e. the authentication is performed by the site server not the by the authentication server]); sending to an authentication device, such that the authentication device updates the online state (Oh pars 0008, 0012, 0022, transmitting a user authentication signal, from the site server to the service providing server, indicating whether user authentication was successful,)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of OH with the method/system of Finch for the benefit of providing a user with a means for using a separate authentication server [i.e. a site server], and or getting the authentication result [signal] from the site server to the authentication device [i.e. service provider] for processing the access request received from through the user terminal (Oh pars 0008, 0012, 0022). 
As to claim 11, the claim is directed to an authentication device, comprising: a processor; and a memory for storing instructions that are executable by the processor to perform the method of Portal authentication according to claim 4, and therefore the claim is rejected for the similar reason set forth above for claim 4. 
As to claim 15, the claim is directed to a computer-readable storage medium having computer instructions stored thereon, wherein the instructions are executed by a processor to perform the method of Portal authentication according to claim 1, and therefore the claim is rejected for the similar reason set forth above for claim 1. 
As to claim 16, the claim is directed to a computer-readable storage medium having computer instructions stored thereon, wherein the instructions are executed by a processor to perform the method of Portal authentication according to claim 4, and therefore the claim is rejected for the similar reason set forth above for claim 4. 
Claims 2, 3, 5-7, 9, 10, and 12-14, are rejected under 35 U.S.C. 103 as being unpatentable over Finch et al (“Finch,” US 2018/0268165, published on 09/20/2018), in view of OH (“Oh,” CN 2014/0143287, published on 05/22/2014 [English version is used for limitation mapping]), and further in view of Yabe, Kenta (“Yabe,” US 2018/0278603, published on 09/27/2018).
As to claim 2, the combination of Finch and Oh teaches the method of claim 1, 
but Finch or Oh does not teach further comprising: in response to the successful authentication with respect to the login information, signing the online information with a key shared by the Portal server and the authentication device to obtain signed information, and sending the signed information to the authentication device, such that the authentication device verifies the online information.
However, in an analogous art, Yabe teaches further comprising: in response to the successful authentication with respect to the login information, signing the online information with a key shared by the Portal server and the authentication device to obtain signed information, and sending the signed information to the authentication device, such that the authentication device verifies the online information (Yabe: pars 0099, 0107, 0108; Fig 4, the resource server verifies the access token, the processing proceeds to step S803, and the signature of the signed access token is verified using the public key that is preliminarily acquired from the authentication/authorization server, and resources is permitted within a valid period of the signed access token).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yabe with the method/system of Finch and Oh for the benefit of providing a user with a means for using a using a signature for verifying the origin of the access token/authorization for providing secure communication (Yabe: pars 0099, 0107, 0108). 
As to claim 3, the combination of Finch and Oh teaches the method of claim 1, 
but Finch or Oh does not teach further comprising: in response to the successful authentication with respect to the login information, obtaining a creation timestamp of the online information: and sending the creation timestamp to the authentication device, such that the authentication device verifies the online information based on time difference between a time of receiving the online information and the creation timestamp.
However, in an analogous art, Yabe teaches further comprising: in response to the successful authentication with respect to the login information, obtaining a creation timestamp of the online information: and sending the creation timestamp to the authentication device, such that the authentication device verifies the online information based on time difference between a time of receiving the online information and the creation timestamp (Yabe: pars 0087, 0099, 0107, 0108; Fig 4, the resource server verifies the access token, the processing proceeds to step S803, and the signature of the signed access token is verified using the public key that is preliminarily acquired from the authentication/authorization serve, and resources is permitted within a valid period [i.e. verifying the timestamp] of the signed access token).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yabe with the method/system of Finch and Oh for the benefit of providing a user with a means for using a using a signature for verifying the origin of the access token/authorization and verifying the time validity of the token/authorization for providing secure communication (Yabe: pars 0099, 0107, 0108). 
As to claim 5, the combination of Finch and Oh teaches the method of claim 4, 
but Finch or Oh does not teach further comprising: receiving signed information from the Portal server, wherein the signed information is obtained by signing the online information with a key shared by the Portal server and the authentication device; signing the online information with the shared key to obtain signed verification information at the authentication device; and in response to determining that the signed information is consistent with the signed verification information, determining that the online information is verified, wherein the marking of the user terminal as online comprises: marking the user terminal corresponding to the verified online information as online.
However, in an analogous art, Yabe teaches further comprising: receiving signed information from the Portal server, wherein the signed information is obtained by signing the online information with a key shared by the Portal server and the authentication device; signing the online information with the shared key to obtain signed verification information at the authentication device; and in response to determining that the signed information is consistent with the signed verification information, determining that the online information is verified, wherein the marking of the user terminal as online comprises: marking the user terminal corresponding to the verified online information as online (Yabe: pars 0099, 0107, 0108; Fig 4, the resource server verifies the access token, the processing proceeds to step S803, and the signature of the signed access token is verified using the public key that is preliminarily acquired from the authentication/authorization serve, and resources is permitted within a valid period of the signed access token).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yabe with the method/system of Finch and for the benefit of providing a user with a means for using a using a signature for verifying the origin of the access token/authorization for providing secure communication (Yabe: pars 0099, 0107, 0108).
As to claim 6, the combination of Finch, Oh, and Yabe teaches the method according to claim 5, 
Yabe further teaches wherein the signing of the online information with the shared key comprises: in response to determining that a timestamp in the online information is consistent with local time, signing the online information with the shared key (Yabe: pars 0087, 0099, 0107, 0108; Fig 4, the resource server verifies the access token, the processing proceeds to step S803, and the signature of the signed access token is verified using the public key that is preliminarily acquired from the authentication/authorization serve, and resources is permitted within a valid period [i.e. verifying the timestamp] of the signed access token).
As to claim 7, the combination of Finch and Oh teaches the method according to claim 4, 
but Finch or Oh does not teach further comprising: receiving a creation tumestamp of the online information from the Portal server; and in response to determining that time difference between a time of receiving the online information and the creation timestamp is less than a preset threshold, determining that the online information is verified, wherein the marking of the user terminal as online comprises: marking the user terminal corresponding to the verified online information as online.
However, in an analogous art, Yabe teaches further comprising: receiving a creation tumestamp of the online information from the Portal server; and in response to determining that time difference between a time of receiving the online information and the creation timestamp is less than a preset threshold, determining that the online information is verified, wherein the marking of the user terminal as online comprises: marking the user terminal corresponding to the verified online information as online (Yabe: pars 0099, 0107, 0108; Fig 4, the resource server verifies the access token, the processing proceeds to step S803, and the signature of the signed access token is verified using the public key that is preliminarily acquired from the authentication/authorization serve, and resources is permitted within a valid period of the signed access token).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yabe with the method/system of Finch and Oh for the benefit of providing a user with a means for using a using a signature for verifying the origin of the access token/authorization for providing secure communication (Yabe: pars 0099, 0107, 0108).
As to claims 9 and 10 the claim limitations are similar to the method claims of 2 and 3, respectively, and are rejected for the same reason set forth for above for claims 2 and 3.
As to claims 12-14 the claim limitations are similar to the method claims of 5-7, respectively, and are rejected for the same reason set forth for above for claims 5-7.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439